 

Exhibit 10.2

CANOPY GROWTH CORPORATION

AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

Section 1.Purpose.

The purpose of the Amended and Restated Canopy Growth Corporation Omnibus
Incentive Plan is to attract, retain and reward those employees, directors and
other individuals who are expected to contribute significantly to the success of
the Corporation and its Affiliates, to incentivize such individuals to perform
at the highest level, to strengthen the mutuality of interests between such
individuals and the Corporation's shareholders and, in general, to further the
best interests of the Corporation and its shareholders. The Plan is intended to
comply with Section 422 of the Code (as defined below), with respect to the U.S.
employees participating in the Plan, if and when applicable.

Section 2.Definition.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)

“Affiliate” shall mean: (i) any entity that, directly or indirectly, controls
(as well as is controlled by or under common or joint control with) the
Corporation; or (ii) any entity in which the Corporation has a significant
equity interest, in either case as determined by the Committee; provided that,
unless otherwise determined by the Committee, the Shares subject to any Options
or SAR that are granted to a service provider of an Affiliate constitutes
"service recipient stock" for purposes of Section 409A of the Code or otherwise
does not subject the Award to the excise tax under Section 409A of the Code,
provided that in respect of any Option granted to a Canadian Grantee, an
Affiliate shall only include a corporation that deals at non-arm's length,
within the meaning of the ITA, with the Company, and further provided that, in
respect of any Deferred Share Unit granted to a Canadian Grantee, an Affiliate
shall only include a corporation that is related to the Corporation, within the
meaning of the ITA.

(b)

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, annual or long-term Performance
Award or Other Stock-Based Award granted under the Plan, which may be
denominated or settled in Shares, cash or in such other forms as provided for
herein.

(c)

“Award Agreement” shall mean the agreement (whether in written or electronic
form) or other instrument or document evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.

(d)

“Beneficiary” shall mean a person or persons entitled to receive payments or
other benefits or exercise rights that are available under the Plan in the event
of the Participant's death. If no such person is named by a Participant, such
individual's Beneficiary shall be the individual's estate.

(e)

“Blackout Period” means a period when the Participant is prohibited from trading
in the Corporation's securities pursuant to securities regulatory requirements
or the Corporation's insider trading policy or other applicable policy or
requirement of the Corporation.

(f)

“Board” shall mean the board of directors of the Corporation.

 

1

--------------------------------------------------------------------------------

 

(g)

“Canadian Award” shall mean an Award pursuant to which, as applicable: (i) the
Exercise Price is stated and payable in Canadian dollars or the basis upon which
it is to be settled (whether in cash or in Shares) is stated in Canadian
dollars); (ii) in the case of freestanding SARs (as defined below), the base
price is stated in Canadian dollars and any cash amount payable in settlement
thereof shall be paid in Canadian dollars; (iii) in the case of Restricted Share
Units, Deferred Share Units or Performance Awards, any cash amount payable in
settlement thereof shall be paid in Canadian dollars; or (iv) in the case of
Other Stock-Based Awards the price or value of such Shares is stated in Canadian
dollars.

(h)

“Canadian Grantee” shall mean a Participant who is a resident of Canada for the
purposes of the ITA, or who is granted an Award under the Plan in respect of
services performed in Canada for the Company or any of its Affiliates.

(i)

“Cashless Exercise” shall have the meaning set out in Section 6(e) hereof.

(j)

“Change in Control” shall mean the occurrence of:

 

•

any individual, entity or group of individuals or entities acting jointly or in
concert (other than the Corporation, its Affiliates or an employee benefit plan
or trust maintained by the Corporation or its Affiliates, or any company owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of Shares of the Corporation) acquiring
beneficial ownership, directly or indirectly, of more than 50% of the combined
voting power of the Corporation's then outstanding securities (excluding any
"person" who becomes such a beneficial owner (x) in connection with a
transaction described in clause (A) of paragraph (ii) below;

 

•

the consummation of (A) a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity or any parent thereof) more than 30%
of the combined voting power or the total fair market value of the securities of
the Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person (other than those covered by the
exceptions in paragraph (i) of this definition) acquires more than 50% of the
combined voting power of the Corporation's then outstanding securities shall not
constitute a Change in Control of the Corporation; or

 

•

a complete liquidation or dissolution of the Corporation or the consummation of
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of the Corporation;
other than such liquidation, sale or disposition to a person or persons who
beneficially own, directly or indirectly, more than 30% of the combined voting
power of the outstanding voting securities of the Corporation at the time of the
sale.

 

•

Notwithstanding the foregoing, with respect to any Award that is characterized
as "nonqualified deferred compensation" within the meaning of Section 409A of
the

 

2

--------------------------------------------------------------------------------

 

 

Code, an event shall not be considered to be a Change in Control under the Plan
for purposes of payment of such Award unless such event is also a "change in
ownership," a "change in effective control" or a "change in the ownership of a
substantial portion of the assets" of the Corporation within the meaning of
Section 409A of the Code.

(k)

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time. Any reference to any section of the Code shall also be a reference to
any successor provision and any treasury regulation promulgated thereunder.

(l)

“Committee” shall mean the Corporation’s Compensation and Governance Committee
appointed by the Board or such other committee as may be designated by the Board
to administer the Plan; provided, however, with respect to any decision relating
to a Reporting Person, including, without limitation, approval of the grant of
an Award, the Committee shall consist solely of two or more Directors who are
“Non-Employee Directors” within the meaning of Rule 16b-3. If the Board does not
designate the Committee, references herein to the "Committee" shall refer to the
Board.

(m)

“Consultant” means a consultant as defined in section 2.22 of National
Instrument 45-106 Prospectus Exemptions engaged by the Corporation or its
Affiliates and shall only include those persons who may participate in an
“Employee Benefit Plan” as set forth in Rule 405 of the U.S. Securities Act.

(n)

“Corporation” shall mean Canopy Growth Corporation.

(o)

“Covered Employee” means an individual who is (i) a "covered employee" within
the meaning of Section 162(m)(3) of the Code, or any successor provision thereto
and (ii) any individual who is designated by the Committee, in its discretion,
at the time of any Award or at any subsequent time, as reasonably expected to be
a "covered employee" with respect to the taxable year of the Corporation in
which any applicable Award will be paid.

(p)

“Deferred Stock Unit” shall mean a contractual right to receive Shares or other
Awards or a combination thereof at the end of a specified deferral period,
granted under Section 9.

(q)

“Dividend Equivalent” means a right, granted to a Participant under the plan, to
receive cash, shares, other Awards or other property equal in value to dividends
paid with respect to Shares.

(r)

“Director” means a member of the Board.

(s)

“Effective Date" shall mean June 13, 2018.

(t)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

(u)

“Fair Market Value” means, for purposes of the Plan, unless otherwise required
by any applicable provision of the Code, any regulations issued thereunder or
other applicable law or by any applicable accounting standard for the
Corporation’s desired accounting for Awards or by the rules of the applicable
Stock Exchange, a price that is determined by the Committee, provided that such
price cannot be less than:

 

i.

For Canadian Awards, as long as Shares are listed on the TSX, the greater of the
volume weighted average trading price of the Shares on the TSX for the five

 

3

--------------------------------------------------------------------------------

 

 

trading days immediately prior to the grant date or the closing price of the
Shares on the TSX on the trading day immediately prior to the grant date.

 

ii.

For U.S. Awards, as long as the Shares are listed on a U.S. Exchange, the
greater of the volume weighted average trading price of the Shares on the U.S.
Exchange for the five trading days immediately prior to the grant date or the
closing price of the Shares on the U.S. Exchange on the trading day immediately
prior to the grant date.

 

iii.

Unless prohibited by applicable law or rules of a Stock Exchange, Canadian
Awards or U.S. Awards may be made to a Participant without regard to such
Participant’s domicile or residence for tax purposes. Thus, for example, U.S.
taxpayers that are Participants may receive Canadian Awards. The Corporation may
take such actions with respect to its filings, records and reporting, as it
deems appropriate to reflect the conversion of Awards from Canadian dollars to
U.S. dollars and vice versa.

 

iv.

If the Shares are not traded, listed or otherwise reported or quoted, the
Committee shall determine in good faith the Fair Market Value in whatever manner
it considers appropriate taking into account the requirements of the ITA,
Section 409A of the Code and any other applicable law.

 

v.

For purposes of the grant of any Award, the applicable date shall be the date on
which the Award is granted. For purposes of the exercise of any Award, the
applicable date shall be the date a notice of exercise is received by the
Committee or its designee, as applicable, or, if not a day on which the
applicable market is open, the next day that it is open. In the event that the
Committee determines that the date of grant of an Award shall be a future date
because the Corporation is in  a Blackout Period, the applicable date shall be
deemed to occur on the seventh day following the termination of the Blackout
Period and the Fair Market Value shall be the weighted average trading price of
the Shares on the TSX or U.S. Exchange as applicable for a Canadian Award or
U.S. Award, for the five most recent trading days preceding the applicable date
(e.g. trading days two to six following the lifting of the Blackout Period). In
the event an additional Blackout Period commences such that six consecutive
trading days (excluding weekends and statutory holidays) do not elapse following
the expiry of the initial Blackout Period, the applicable date and market price
shall be determined by reference to the seventh consecutive trading day
following the expiry of the subsequent Blackout Period.

(v)

“Incentive Stock Option” shall mean an option representing the right to purchase
Shares from the Corporation, granted under and in accordance with the terms of
Section 6, that is intended to be and is designated as an "Incentive Stock
Option" within the meaning of Section 422 of the Code.

(w)

“ITA” shall mean the Income Tax Act (Canada) and any regulations thereunder as
amended from time to time.

(x)

"Non-Employee Director" shall mean a Director who is not otherwise an Employee
or a Consultant of the Company or of any Affiliate at the date an Award is
granted.

 

4

--------------------------------------------------------------------------------

 

(y)

“Non-Qualified Stock Option” shall mean an option representing the right to
purchase Shares from the Corporation, granted under and in accordance with the
terms of Section 6, that is not an Incentive Stock Option.

(z)

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

(aa)

“Other Stock-Based Award” means an Award granted pursuant to Section 11 of the
Plan.

(bb)

“Participant” shall mean the recipient of an Award granted under the Plan.

(cc)

“Performance Award” means an Award granted pursuant to Section 10 of the Plan.

(dd)

“Performance Goals” means goals established by the Committee as contingencies
for Awards   to vest and/or become exercisable or distributable based on one or
more performance goals. Performance Goals may be applied to either the
Corporation as a whole or to a business unit or to a single or group of
Affiliates, either individually, alternatively or in any combination, and
measured either in total, incrementally or cumulatively over a specified
performance period, on an absolute basis or relative to a pre-established
target, to previous years' results or to a designated comparison group.

(ee)

“Performance Period” means the period established by the Committee at the time
any  Performance Award is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are
measured or must be satisfied.

(ff)

“Plan” shall mean this Amended and Restated Canopy Growth Corporation Omnibus
Incentive Plan, as the same may be amended or supplemented from time to time.

(gg)

“Prior Plan” means the Corporation’s stock option plan as it existed prior to
August 4, 2017.

(hh)

“Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

(ii)

“Restricted Stock" shall mean any Share granted under Section 8.

(jj)

“Restricted Stock Unit” shall mean a contractual right granted under Section 8
that is denominated in Shares. Each Restricted Stock Unit represents a right to
receive one Share or the value of one Share upon the terms and conditions set
forth in the Plan and the applicable Award Agreement.

(kk)

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

(ll)

“SAR” or “Stock Appreciation Right” shall mean any right granted to
a  Participant   pursuant  to Section 7 to receive, upon exercise by the
Participant, the excess of (i) the Fair Market Value of one Share on the date of
exercise over (ii) the grant price of the right on the date of grant, or if
granted in connection with an outstanding Option on the date of grant of the
related Option, as specified by the Committee in its sole discretion, which,
except in the case of  Substitute Awards, shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be.

 

5

--------------------------------------------------------------------------------

 

(mm)

“Service” shall mean the active performance of services for the Corporation or
an Affiliate by a person who is an employee or director of the Corporation or an
Affiliate. Notwithstanding the foregoing, with respect to any Award that is
characterized as "nonqualified deferred compensation" within the meaning of
Section 409A of the Code, an event shall not be considered to be a termination
of "Service" under the Plan for purposes of payment of such Award unless such
event is also a "separation from service" within the meaning of Section 409A of
the Code.

(nn)

“Shares” shall mean the common shares in the capital of the Corporation.
(kk)“Stock Exchanges” shall mean the U.S. Exchange and the TSX.

(oo)

“Subsidiary” shall mean any corporation of which shares representing
at  least  50%  of the  ordinary voting power is owned, directly or indirectly,
by the Corporation.

(pp)

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Corporation or with which the Corporation combines.

(qq)

“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in any entity) whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). "Transferred" and
"Transferable" shall have a correlative meaning.

(rr)

“TSX” means the Toronto Stock Exchange and at any time the Shares are not listed
and posted  for trading on the TSX, shall be deemed to mean such other stock
exchange or trading platform in Canada upon which the Shares trade and which has
been designated by the Committee.

(ss)

“U.S. Award” shall mean an Award pursuant to which, as applicable: (i) in the
case of Options (including tandem SARs (as defined below)),the Exercise Price is
stated and payable in United States dollars (and in the case of tandem SARs, any
cash amount payable in settlement thereof shall be paid in United States
dollars), (ii) in the case of freestanding SARs (as defined below), the base
price is stated in United States dollars and any cash amount payable in
settlement thereof shall be paid in United States dollars; (iii) in the case of
Restricted Share Units, Deferred Share Units or Performance Awards, any cash
amount payable in settlement thereof shall be paid in United States dollars; or
(iv) in the case of Other Stock-Based Awards the price or value of such Shares
is stated in United States dollars.

(tt)

“U.S. Exchange” shall mean the New York Stock Exchange or such other national
securities exchange or trading system on which the Corporation’s shares are
listed in the United States.

(uu)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

Section 3.Eligibility.

(a)Any employee, officer, director, Consultant or, subject to applicable
securities laws, other advisor of, or any other individual who provides services
to, the Corporation or any Affiliate, shall be eligible to be selected to
receive an Award under the Plan. All Awards shall be granted by an Award
Agreement. Notwithstanding the foregoing, only eligible employees of the
Corporation, its subsidiaries and its parent (as determined in accordance with
Section 422(b) of the Code in the case of US employees) are

 

6

--------------------------------------------------------------------------------

 

eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of Awards and actual participation in the Plan shall be determined by
the Committee in its sole discretion.

(b)An individual who has agreed to accept employment by the Corporation or an
Affiliate shall be deemed to be eligible for Awards hereunder as of the date of
such acceptance; provided that vesting and exercise of Awards granted to such
individual are conditioned upon such individual actually becoming an employee of
the Corporation or an Affiliate.

(c)Holders of options and other types of incentive awards granted by a company
acquired by the Corporation or with which the Corporation combines are eligible
for grant of Substitute Awards hereunder.

Section 4.Administration.

(a)The Plan shall be administered by the Committee. Subject to Section 15, the
Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan. The Committee may adopt special guidelines and provisions for persons
who are residing in or employed in, or subject to, the taxes of, any domestic or
foreign jurisdictions to comply with applicable tax and securities laws of such
domestic or foreign jurisdictions. To the extent applicable, the Plan and Awards
intended to be "performance-based," the applicable provisions of Section 162(m)
of the Code, and the Plan shall be limited, construed and interpreted in a
manner so as to comply therewith.

(b)Subject to the terms of the Plan and applicable law and the rules of the
Stock Exchanges that the Shares are listed at the relevant time and in addition
to those authorities provided in Section 4(a), the Committee (or its delegate)
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights, or other matters
are to be calculated in connection with) Awards, including whether an Award
shall be a Canadian Award or a U.S. Award; (iv) authorize and approve the
applicable form and determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder (including, but not
limited to, the exercise or purchase price (if any), any restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof, regarding any Award and the Shares relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion); (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee, taking into
consideration the requirements of Section 409A of the Code; (vii) determine
whether to require a Participant, as a condition of the granting of any Award,
to not sell or otherwise dispose of shares acquired pursuant to the exercise of
an Award for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Award; (viii) to
determine whether an Option is an Incentive Stock Option or Non-Qualified
Option; (ix) interpret and administer the Plan and any instrument or agreement
relating to, or Award made

 

7

--------------------------------------------------------------------------------

 

under, the Plan; (x) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xi) to permit accelerated vesting or lapse of
restrictions of any Award at any time; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

(c)All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Corporation, the shareholders and the Participants.

(d)Notwithstanding the foregoing, the Committee shall not have any discretion
under this Section 4 or any other provision of the Plan that would modify the
terms or conditions of any (i) Performance Goal or waive the satisfaction
thereof with respect to any Award that is intended to qualify as
"performance-based compensation" for purposes of Section 162(m) of the Code if
the exercise of such discretion would cause the Award not to so qualify, (ii)
any other Award that is intended to be exempt from the definition of "salary
deferral arrangement" in the ITA if the exercise of such discretion would cause
the Award to not be or cease to be exempt; or (iii) any Option granted to a
Canadian Grantee if the exercise of such discretion would cause the Option to
not be or cease to be governed by section 7 of the ITA. The Committee will also
exercise its discretion in good faith in accordance with the Corporation’s
intention that the terms of Awards and the modifications or waivers permitted
hereby are in compliance with applicable law and the rule of the Stock
Exchanges.

(e)No member of the Committee or the Board generally shall be liable for any
action or determination made in good faith pursuant to the Plan or any
instrument of grant evidencing any  Award granted under the Plan. To the fullest
extent permitted by law, the Corporation shall indemnify and save harmless, and
shall advance and reimburse the expenses of, each Person made, or threatened to
be made, a party to any action or proceeding in respect of the Plan by reason of
the fact that such Person is or was a member of the Committee or is or was a
member of the Board in respect of any claim, loss, damage or expense (including
legal fees) arising therefrom.

Section 5.Shares Available for Awards; Per Person Limitations.

(a)Subject to adjustment as provided below, the maximum number of Shares
available for issuance under the Plan shall not exceed 15% of the issued and
outstanding Shares from time-to-time when taken together with all other Security
Based Compensation Arrangements of the Corporation; provided that all Shares
reserved and available under the Plan shall constitute the maximum number of
Shares that can be issued for Incentive Stock Options. Every three years after
the Effective Date of the Plan, all unallocated Awards under the Plan shall be
submitted for approval to the Board and the shareholders of the Corporation.
With respect to Stock Appreciation Rights settled in Shares, upon settlement,
only the number of Shares delivered to a Participant (based on the difference
between the Fair Market Value of the Shares subject to such Stock Appreciation
Right on the date such Stock Appreciation Right is exercised and the exercise
price of each Stock Appreciation Right on the date such Stock Appreciation Right
was awarded) shall count against the aggregate and individual share limitations
set forth under this Section 5. If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of Shares
underlying any unexercised Award shall again be available for the purpose of
Awards under the Plan. If any shares of Restricted Stock, Performance Awards or
Other Stock-Based Awards denominated in Shares awarded under the Plan to a
Participant are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Awards or Other Stock-Based Awards denominated in
Shares shall again be available for purposes of Awards under the Plan. Any Award
under the Plan settled in cash shall not be counted against the foregoing
maximum share limitations. On exercise of any Option, Stock Appreciation Right
or Other Stock-Based Awards granted under the Plan, the number of Shares
underlying such Award shall again be available for the purpose of Awards under
the Plan. Any Shares subject to any Award or award granted under a Prior

 

8

--------------------------------------------------------------------------------

 

Plan that is outstanding on the date which this Plan was approved by
shareholders of the Corporation (or any portion thereof) that has expired or is
forfeited, surrendered, cancelled or otherwise terminated prior to, or that is
otherwise settled so that there is no, issuance or transfer of such Shares shall
not be counted against the foregoing maximum share limitations.

(b)Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Corporation.

(c)To the extent required by Section 162(m) of the Code for Awards under the
Plan to qualify as "performance-based compensation," the following individual
Participant limitations shall apply:

(i)Subject to Section 21 below, the maximum number of Shares subject to any
Award of Options, or Stock Appreciation Rights, shares of Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards for which the grant of such
Award or the lapse of the relevant restriction period is subject to the
attainment of Performance Goals in accordance with Section 10 which may be
granted under the Plan during any fiscal year of the Corporation to any
Participant shall be 1,000,000 Shares per type of Award (which shall be subject
to any further increase or decrease pursuant to Section 5(d)) provided that the
maximum number of Shares for all types of Awards granted to any Participant does
not exceed 1,000,000 Shares (which shall be subject to any further increase or
decrease pursuant to Section 5(d)) during any fiscal year of the Corporation. If
a Stock Appreciation Right is granted in tandem with an Option, it shall apply
against the Participant's individual share limitations for both Stock
Appreciation Rights and Options.

(ii)Subject to Section 5(g), Section 5(h) and Section 21, there are no annual
individual share limitations applicable to Participants on Options, Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards for which the grant,
vesting or payment (as applicable) of any such Award is not subject to the
attainment of Performance Goals.

(iii)The individual Participant limitations set forth in this Section 5(c) shall
be cumulative; that is, to the extent that Shares for which Awards are permitted
to be granted to a Participant during a fiscal year are not covered by an Award
to such Participant in a fiscal year, the number of Shares available for Awards
to such Participant shall automatically increase in the subsequent fiscal years
during the term of the Plan until used.

(d)Changes

(i)The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Corporation's capital structure or its
business, (b) any arrangement, merger or consolidation of the Corporation or any
Affiliate, (c) any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares (d) the dissolution or liquidation of the
Corporation or any Affiliate, (e) any sale or transfer of all or part of the
assets or business of the Corporation or any Affiliate or (f) any other
corporate act or proceeding.

(ii)If there shall occur any such change in the capital structure of the
Corporation by reason of any stock split, reverse stock split, stock dividend,
extraordinary dividend, subdivision, combination or reclassification of shares
that may be issued under the Plan, any recapitalization, any arrangement, any
merger, any consolidation, any spin off, any reorganization or any partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing (a "Corporate Event"), then (i) the
aggregate number and/or kind of shares that thereafter may be issued under the
Plan, (ii) the number and/or kind of shares or other property (including cash)
to be issued upon exercise of an outstanding Award granted under the Plan,
and/or (iii) the purchase price thereof, shall be

 

9

--------------------------------------------------------------------------------

 

appropriately adjusted. In addition, if there shall occur any change in the
capital structure or the business of the Corporation that is not a Corporate
Event (an "Other Extraordinary Event"), including by reason of any ordinary
dividend (whether cash or stock), any conversion, any adjustment, any issuance
of any class of securities convertible or exercisable into, or exercisable for,
any class of stock, or any sale or transfer of all or substantially all of the
Corporation's assets or business, then the Committee, in its sole discretion,
may adjust any Award and make such other adjustments to the Plan. Any adjustment
pursuant to this Section 5(d) shall be consistent with the applicable Corporate
Event or the applicable Other Extraordinary Event, as the case may be, and in
such manner as the Committee may, in its sole discretion, deem appropriate and
equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan. Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Corporation and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 5(d) or in the applicable Award Agreement, a Participant shall
have no rights by reason of any Corporate Event or any Other Extraordinary
Event.

(iii)Fractional shares of Shares resulting from any adjustment in Awards
pursuant to Section 5(d)(i) or Section 5(d)(ii) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one- half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

(e)Shares underlying Awards that can only be settled in cash shall not reduce
the number of Shares remaining available for issuance under the Plan.

(f)Notwithstanding any provision of the Plan to the contrary, if authorized but
previously unissued Shares are issued under the Plan, such shares shall not be
issued for a consideration that is less than as permitted under applicable law
and the rules of the TSX.

(g)(i) The equity value of Options granted to a Non-Employee Director, within a
one-year period, pursuant to the Plan shall not exceed $100,000; and (ii) the
aggregate equity value of all  awards, that are eligible to be settled in Shares
granted to a Non-Employee Director, within a one-year period, pursuant to all
Security Based Compensation Arrangements (including, for greater certainty, the
Plan) shall not exceed $150,000.

(h)In the event that a Participant holds 20% or more of the issued and
outstanding Shares or the settlement of an Award in Shares would cause the
Participant to hold 20% or more of the issued and outstanding Shares, such
Participant shall only be granted Awards that can be settled in cash.

Section 6.Options.

The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:

(a)The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than 100% (or 110% in the case of an
Incentive Stock Option granted to a person owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Corporation, its subsidiaries or its parent, determined in accordance with
Section 422(b)(6)) of the Code) of the Fair Market Value of a Share on the date
of grant of such Option. In the event that the Committee determines and has

 

10

--------------------------------------------------------------------------------

 

authorized the Chief Executive Officer of the Corporation to grant such Options
on a future date because the Corporation is in a Blackout Period, the date of
grant shall be deemed to occur on the second trading day following the
termination of the Blackout Period and the Fair Market Value shall be the
closing price on the first business day following the date on which the relevant
Blackout Period has expired, unless the relevant grant of Options occurs after
the close of trading on the date of grant, in which case the Fair Market Value
shall be equal to the closing price on the date of grant. In the event an
additional Blackout Period commences such that two consecutive trading days
(excluding weekends and statutory holidays) do not elapse following the expiry
of the initial Blackout Period, the grant date and Fair Market Value shall be
determined by reference to the second consecutive trading day following the
expiry of the subsequent Blackout Period.

(b)The term of each Option shall be fixed by the Committee but shall not exceed
6 years from the date of grant thereof. Except as otherwise provided by the
Committee in an Award Agreement, the term of each grant of Option shall be 6
years from the date of the grant thereof. Notwithstanding the foregoing, if the
term of an Option (other than an Incentive Stock Option) held by any Participant
not subject to Section 409A of the Code would otherwise expire during, or within
ten business days of the expiration of a Blackout Period applicable to such
Participant, then the term of such Option shall be extended to the close of
business on the tenth business day following the expiration of the Blackout
Period.

(c)The Committee shall determine the time or times at which an Option may be
exercised in whole or in part. Except as otherwise provided by the Committee in
an Award Agreement, the Options will vest and become exercisable as follows:

(i)as to one-third on the first anniversary of the date of the grant thereof;

(ii)as to one-third on the second anniversary of the date of the grant thereof;
and

(iii)as  to  the  final  one-third  on  the  third  anniversary  of  the  date  of  the
grant thereof.

(d)To the extent vested and exercisable, Options may be exercised in whole or in
part at any time during the Option term, by giving written notice of exercise to
the Corporation specifying the number of Shares to be purchased. Such notice
shall be accompanied by payment in full of the  purchase price (the “Option
Price”) as follows: (i) by certified cheque, bank draft or money order payable
to the order of the Corporation; (ii) solely to the extent permitted by
applicable law, if the Shares are traded on a national securities exchange, and
the Committee authorizes, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Corporation an amount equal to the purchase price; or
(iii) on such other terms and conditions as may be acceptable to the Committee
(including, without limitation, having the Corporation withhold Shares issuable
upon exercise of the Option, or by payment in full or in part in the form of
Shares owned by the Participant, based on the Fair Market Value of the Shares on
the payment date as determined by the Committee). No Shares shall be issued
until payment therefor, as provided herein, has been made or provided for.

 

11

--------------------------------------------------------------------------------

 

(e)Notwithstanding Section 6(d), with the approval of the Committee, in its sole
and unfettered discretion, a Participant may elect to exercise an Option, in
whole or in part, without payment of the aggregate Option Price due on such
exercise by electing to receive Shares equal in value to the difference between
the Option Price and the Fair Market Value on the date of exercise (any such
exercise a “Cashless Exercise”) computed by using the following formula, with
either a partial or full deduction of the number of underlying Shares from the
Plan reserve:

X = Y (A-B)

A

 

Where

X = the number of Shares to be issued to the Participant upon such Cashless
Exercise;

Y = the number of Shares purchasable under the Option (at the date of such
calculation);

A = Fair Market Value of one Share of the Corporation (at the date of such
calculation, if greater than the Option Price); and

B = Option Price (as adjusted to the date of such calculation)

In the event that the Shares are not listed on the Exchange as at the date of an
exercise of an Option, it shall be a condition precedent to the exercise of any
Option that the Participant agree to be bound by the terms of any unanimous
shareholders agreement or similar agreements generally applicable to all of the
shareholders of the Corporation then in force, and further that the Participant
agree to enter into voting trust generally applicable to employee shareholders
of the Corporation then in force and provide a power of attorney in support of
such voting trust

(f)The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder. To the extent
that the aggregate Fair Market Value (determined as of the time of grant) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant Employee during any calendar year under the Plan
and/or any other stock option plan of the Corporation, any subsidiary or any
parent exceeds $100,000, such Options shall be treated as Non-Qualified Options.
Should any provision of the Plan not be necessary in order for the Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the shareholders of the Corporation, subject to the
rules of the TSX. To the extent that any such Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option or the portion thereof which does not
so qualify shall constitute a separate Non- Qualified Stock Option.

Section 7.Stock Appreciation Rights.

(a)The Committee is hereby authorized to grant Stock Appreciation Rights
("SARs") to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.

(b)SARs may be granted hereunder to Participants either alone ("freestanding")
or in addition to other Awards granted under the Plan ("tandem") and may, but
need not, relate to a specific Options granted under Section 6.

(c)Any tandem SAR related to an Option may be granted at the same time such
Option is granted to the Participant. In the case of any tandem SAR related to
any Option, the SAR or applicable portion thereof shall not be exercisable until
the related Option or applicable portion thereof is exercisable and shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option, except that a SAR granted with respect to less than the full
number of Shares covered by a related Option

 

12

--------------------------------------------------------------------------------

 

shall not be reduced until the exercise or termination of the related Option
exceeds the number of Shares not covered by the SAR. Any Option related to any
tandem SAR shall no longer be exercisable to the extent the related SAR has been
exercised.

(d)A freestanding SAR shall not have a term of greater than 10 years or, unless
it is a Substitute Award, an exercise price less than 100% of Fair Market Value
of the Share on the date of grant. Notwithstanding the foregoing, if the term of
a SAR held by any Participant not subject to Section 409A of the Code would
otherwise expire during, or within ten business days of the expiration of a
Blackout Period applicable to such Participant, then the term of such SAR shall
be extended to the close of business on the tenth business day following the
expiration of the Blackout Period.

Section 8.Restricted Stock and Restricted Stock Units.

(a)The Committee is hereby authorized to grant Awards of Restricted Stock and
Restricted Stock Units to Participants.

(b)Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to receive any dividend or dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate. To the extent required by law, Participants holding Restricted
Stock granted hereunder shall have the right to exercise full voting rights with
respect to those Restricted Stocks during the any period of restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

(c)Any share of Restricted Stock granted under the Plan may be evidenced in such
manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a share certificate or certificates. In
the event any share certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock. If share
certificates are issued in respect of shares of Restricted Stock, the Committee
may require that any share certificates evidencing such Shares be held in
custody by the Corporation until the restrictions thereon shall have lapsed, and
that, as a condition of any grant of Restricted Stock, the Participant shall
have delivered a duly signed stock power or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Corporation, which would
permit transfer to the Corporation of all or a portion of the shares subject to
the Restricted Stock Award in the event that such Award is forfeited in whole or
part.

(d)The Committee may in its discretion, when it finds that a waiver would be in
the best interests of the Corporation, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units.

(e)The Committee, in its discretion, may award Dividend Equivalents with respect
to Awards of Restricted Stock Units. The entitlements on such Dividend
Equivalents will not be available until the vesting of the Award of Restricted
Stock Units.

(f)If the Committee intends that an Award under this Section 8 shall constitute
or give rise to "qualified performance based compensation" under Section 162(m)
of the Code, such Award may be structured in accordance with the requirements of
Section 10, including without limitation, the Performance Goals and the Award
limitation set forth therein, and any such Award shall be considered a
Performance Award for purposes of the Plan.

 

13

--------------------------------------------------------------------------------

 

(g)No Restricted Stock Unit shall vest later than three years after the date of
grant.

Section 9.Deferred Stock Unit.

The Committee is authorized to grant Deferred Stock Units to Participants,
subject to the following terms and conditions:

(a)Deferred Stock Units shall be settled upon expiration of the deferral period
specified for an Award of Deferred Stock Unit by the Committee (or, if permitted
by the Committee, as elected by the Participant). In addition, Deferred Stock
Units shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock Units may be satisfied by
delivery of Shares, other Awards, or a combination thereof, as determined by the
Committee at the date of grant or thereafter.

(b)The Committee, in its discretion, may award Dividend Equivalents with respect
to Awards of Deferred Stock Units. The entitlements on such Dividend Equivalents
will not be available until the expiration of the deferral period for the Award
of Deferred Stock Units.

(c)Except as otherwise provided in the Award Agreement, each Participant shall
be entitled to redeem his or her Deferred Stock Units during the period
commencing on the business day immediately following the Director Termination
Date and ending on the 90th day following the Director Termination Date by
providing a written notice of redemption, on a prescribed form, to the
Corporation (the “Redemption Date”). In the event of death of a Participant, the
notice of redemption shall be filed by the administrator or liquidator of the
estate of the Participant. For greater certainty, the administrator shall have a
maximum of 180 days following the Director Termination Date to provide such
written notice. In the case of a U.S. Participant and except as otherwise
provided in an Award Agreement, however, the redemption will be deemed to be
made on the earlier of (i) December 31 of the year following the year of a
“separation from service” within the meaning of Section 409A of the Code, or
(ii) within 90 days of the U.S. Participant’s death, or retirement from, or loss
of office or employment with the Company, within the meaning of paragraph
6801(d) of the regulations under the ITA, including the Participant’s
resignation, retirement, removal from the Board, death or otherwise.

Section 10.Performance Awards.

(a)The Committee may grant a Performance Award to a Participant payable upon the
attainment of specific Performance Goals. The Committee may grant Performance
Awards that are intended to qualify as "performance-based compensation" under
Section 162(m) of the Code, as well as Performance Awards that are not intended
to qualify as "performance-based compensation" under Section 162(m) of the Code.
If the Performance Award is payable in shares of Restricted Stock, such shares
shall be transferable to the Participant only upon attainment of the relevant
Performance Goal in accordance with Section 8. If the Performance Award is
payable in cash, it may be paid upon the attainment of the relevant Performance
Goals either in cash or in shares of Restricted Stock (based on the then current
Fair Market Value of such shares), as determined by the Committee, in its sole
and absolute discretion. Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve. With respect to Performance Awards that
are intended to qualify as "performance-based compensation" under Section 162(m)
of the Code, the Committee shall condition the right to payment of any
Performance Award upon the attainment of objective Performance Goals established
pursuant to Section 10(b)(iii).

 

14

--------------------------------------------------------------------------------

 

(b)Terms and Conditions. Performance Awards awarded pursuant to this Section 10
shall be subject to the following terms and conditions:

(i)Earning of Performance Award. At the expiration of the applicable Performance
Period, the Committee shall determine the extent to which the Performance Goals
established pursuant to Section 10(b) are achieved and the percentage of each
Performance Award that has been earned.

(ii)Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.

(iii)Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as "performance-based
compensation" under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) the impact of any of the
following that the Committee determines to be appropriate: (i) corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances, (ii) restructurings, discontinued
operations, extraordinary items or events, and other unusual or non- recurring
charges as described in the Corporation's Management Discussion & Analysis;
(iii) an event either not directly related to the operations of the Corporation
or any of its Affiliates or not within the reasonable control of the
Corporation's management, (iv) a change in tax law or accounting standards
required by generally accepted accounting principles, or (v) such other
exclusions or adjustments as the Committee specifies at the time the Award is
granted. To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect, with respect to
Performance Awards that are intended to qualify as "performance-based
compensation" under Section 162(m) of the Code.

(c)Dividends. Unless otherwise determined by the Committee in an Award
Agreement, amounts equal to dividends declared during the Performance Period
with respect to the number of Shares covered by a Performance Award will not be
paid to the Participant. In all cases, such dividends would not become payable
until the expiration of the applicable Performance Period.

(d)Payment. Following the Committee's determination in accordance with
Section  10(b)(i) the Corporation shall settle Performance Awards, in such form
(including, without limitation, in Shares or in cash) as determined by the
Committee, in an amount equal to such Participant's earned Performance Awards.
Notwithstanding the foregoing, the Committee may, in its sole discretion, award
an amount less than the earned Performance Awards and/or subject the payment of
all or part of any Performance Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.

(e)Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant's termination of Service for any reason during the
Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

(f)Accelerated Vesting. Based on service, performance and/or such other factors
or criteria, if any, as the Committee may determine, the Committee may, at or
after grant, due to such service, performance and/or such other factors or
criteria relating to the Participant’s performance to date accelerate on a pro
rata basis the vesting of all or any part of any Performance Award.

 

15

--------------------------------------------------------------------------------

 

(g)When and if Performance Awards become payable, a Participant having received
the grant of such units shall be entitled to receive payment from the Company in
settlement of such units in cash, Shares of equivalent value (based on the Fair
Market Value), in some combination thereof, or in any other form determined by
the Committee at its sole discretion. With respect to any Canadian Participant,
the Company shall deliver the payout in settlement of any Performance Award to
such Canadian Participant by or before December 31 of the third year following
the year of the grant.

Section 11.Other Stock-Based Awards.

The Committee is authorized, subject to limitations under applicable law, the
approval of the TSX and shareholder approval, if required, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of Shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, Awards with
value and payment contingent upon performance of the Corporation or business
units thereof, Shares awarded purely as a bonus and not subject to restrictions
or conditions, or any other factors designated by the Committee. The Committee
shall determine the terms and conditions of such Awards. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 11 shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including, without limitation, cash, Shares,
other Awards, notes, or other property, as the Committee shall determine. Unless
otherwise determined by the Committee in an Award Agreement, the recipient of an
Award under this Section 11 shall not be entitled to receive, currently or on a
deferred basis, dividends or Dividend Equivalents in respect of the number of
Shares covered by the Award. In all cases, such dividends or Dividend
Equivalents would not become payable until the expiration of any applicable
performance period.

Section 12.Effect of Termination of Service on Awards.

(a)The Committee may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, the circumstances in which Awards shall
be exercised, vested, paid or forfeited in the event a Participant ceases to
provide Service to the Corporation or any Affiliate prior to the end of a
performance period or exercise or settlement of such Award.

(b)Except as otherwise provided by the Committee in an Award Agreement:

(i)if a Participant resigns their office or employment, or the employment of a
Participant is terminated, or a Participant’s contract as a Consultant
terminates, only the portion of the Options that have vested and are exercisable
at the date of any such resignation or termination may be exercised by the
participant during the period ending 90 days after the date of resignation or
termination, as applicable, after which period all Options expire; and

(ii)any Options, whether vested or unvested, will expire immediately upon the
Participant being dismissed from their office or employment for cause or on a
Participant’s contract as a Consultant being terminated before its normal
termination date for cause, including where a participant resigns their office
or employment or terminates their contract as a Consultant after being requested
to do so by the Corporation as an alternative to being dismissed or terminated
by the Corporation for cause.

 

16

--------------------------------------------------------------------------------

 

Section 13.Change in Control Provisions.

Except as otherwise provided by the Committee in an Award Agreement:

(a)the occurrence of a Change in Control will not result in the vesting of
unvested Awards nor the lapse of any period of restriction pertaining to any
Restricted Stock or Restricted Stock Unit (such Awards collectively referred to
as “Unvested Awards”), provided that: (i) such Unvested Awards will continue to
vest in accordance with the Plan and the Award Agreement; (ii) the level of
achievement of performance goals prior to the date of the Change in Control
shall be based on the actual performance achieved to the date of the Change in
Control and the level of achievement of performance goals for the applicable
period completed following the date of the Change in Control shall be based on
the assumed achievement of 100% of the performance goals; and (iii) any
successor entity agrees to assume the obligations of the Corporation in respect
of such Unvested Awards.

(b)For the period of 24 months following a Change in Control, where a
Participant’s employment or term of office or engagement is terminated for any
reason, other than for Cause: (i) any Unvested Awards as at the date of such
termination shall be deemed to have vested, and any period of restriction shall
be deemed to have lapsed, as at the date of such termination and shall become
payable as at the date of termination; and (ii) the level of achievement of
performance goals for any Unvested Awards that are deemed to have vested
pursuant to (i) above, shall be based on the actual performance achieved at the
end of the applicable period immediately prior to the date of termination.

(c)With respect to Awards for a U.S. Participant to the extent applicable, the
Committee shall have the discretion to unilaterally determine that all
outstanding Awards shall be cancelled up on a Change in Control, and that the
value of such Awards, as determined by the Committee in accordance with the
terms of the Plan and the Award Agreements, shall be paid out in cash in an
amount based on the Change in Control Price within a reasonable time subsequent
to the Change in Control; provided, however, that no such payment shall be made
on account of an ISO using a value higher than the Fair Market Value of the
underlying Shares on the date of settlement. For purposes of this
Section,  “Change in Control Price” shall mean the highest price per Share paid
in any transaction related to a Change in Control of the Corporation.

(d)Notwithstanding the above, no cancellation, acceleration of vesting, lapsing
of restrictions, payment of an Award, cash settlement or other payment shall
occur with respect to any Award if the Committee reasonably determines in good
faith prior to the occurrence of a Change in Control that such Award shall be
honoured or assumed, or new rights substituted therefor (with such honoured,
assumed or substituted Award hereinafter referred to as an “Alternative Award”)
by any successor to the Corporation or an Affiliate; provided, however, that any
such Alternative Award must: (i) be based on stock which is traded on the TSX
and/or an established U.S. securities market; (ii) provide such Participant with
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under such Award, including, but not limited to,
an identical or better exercise or vesting schedule and identical or better
timing and methods of payment; (iii) recognize, for the purposes of vesting
provisions, the time that the Award has been held prior to the Change in
Control; (iv) have substantially equivalent economic value to such Award
(determined prior to the time of the Change in Control); and (v) have terms and
conditions which provide that in the  event that the Participant’s employment
with the Corporation, an Affiliate or any successor is involuntarily terminated
or constructively terminated at any time within at least twelve months following
a Change in Control, any conditions on a Participant’s rights under, or any
restrictions on transfer or exercisability applicable to, each such Alternative
Award shall be waived or shall lapse, as the case may be.

 

17

--------------------------------------------------------------------------------

 

(e)In the event that any accelerated Award vesting or payment received or to be
received by a Participant pursuant to the above (the “Benefit”) would (i)
constitute a “parachute payment” within the meaning of and subject to Section
280G of the Code and (ii) but for this Section, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Benefit shall
be reduced to the extent necessary to that no portion of the Benefit will be
subject to the Excise Tax, as determined in good faith by the Committee;
provided, however, that if, in the absence of any such reduction (or after such
reduction), the Participant believes that the Benefit or any portion thereof (as
reduced, if applicable) would be subject to the Excise Tax, the Benefit shall be
reduced (or further reduced) to the extent determined by the Participant in his
or her discretion so that the Excise Tax would not apply. To the extent that
such Benefit or any portion thereof is subject to Section 409A of the Code, then
such Benefit or portion thereof shall be reduced by first reducing or
eliminating any payment or Benefit payable in cash and then any payment or
Benefit not payable in cash, in each case in reverse order beginning with
payments or Benefits which are to be paid the further in time from the date of a
Change in Control. If, notwithstanding any such reduction (or in the absence of
such reduction), the Internal Revenue Service (“IRS”) determines that the
Participant is liable for Excise Tax as a result of the Benefit, then the
Participant shall be obliged to return to the Corporation, within thirty days of
such determination by the IRS, a portion of the Benefit sufficient such that
none of the Benefit retained by the Participant constitutes a “parachute
payment” within the meaning of Section 280G of the Code that is subject to the
Excise Tax. In no event shall the Corporation have any obligation to pay any
Excise Tax imposed on a Participant or to indemnify a Participant therefor.

(f)Notwithstanding any other provision of this Plan, this Section shall not
apply with respect to any Deferred Stock Units held by a Canadian Participant
where such Deferred Stock Units are governed under regulation 6801(d) of the ITA
or any successor to such provision.

Section 14.General Provisions Applicable to Awards.

(a)Awards may be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

(b)Awards may, in the discretion of the Committee, be granted either alone or in
addition to or in tandem with any other Award or any award granted under any
other plan of the Corporation. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Corporation, may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(c)Subject to the terms of the Plan, payments or transfers to be made by the
Corporation upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee and in compliance with Section 409A of the Code. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest (or no interest) on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.

(d)Except as may be permitted by the Committee or as specifically provided in an
Award Agreement, (i) no Award or other benefit payable under the Plan shall,
except as otherwise specifically provided by law or permitted by the Committee,
be Transferable in any manner other than by will or the law of descent, and any
attempt to Transfer any such benefit shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal  process for or against such person,
and (ii) each Award, and each right under any Award, shall be exercisable during
the

 

18

--------------------------------------------------------------------------------

 

Participant's lifetime only by the Participant or, if permissible under
applicable law, by the Participant's guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised, earned or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof.

(e)A Participant may designate a Beneficiary or change a previous beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose. If
no Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant's death, the Beneficiary shall be the Participant's estate.

(f)All certificates for Shares and/or Shares or other securities delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the Ontario
Securities Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(g)It is a condition of each grant of an Award that if: (a) the Participant
fails to comply with any obligation to the Corporation or an Affiliate (A) to
maintain the confidentiality of information relating to the Corporation or the
Affiliate and/or its business, (B) not engage in employment or business
activities that compete with the business of the Corporation or the Affiliate,
whether during or after employment with the Corporation of Affiliate, and
whether such obligation is set out in an Award Agreement issued under the Plan
or other agreement between the Participant and the Corporation or Affiliate,
including, without limitation, an employment agreement or otherwise; (C) not
solicit employees or other service providers, customers and/or suppliers of the
Corporation or the Affiliate, whether during or after employment with the
Corporation or Affiliate, and whether such obligation is set out in an Award
Agreement issued under the Plan or other agreement between the Participant and
the Corporation or Affiliate, including, without limitation, an employment
agreement, or otherwise (collectively, a “Restrictive Covenant”); (b) the
Participant is terminated for cause, or the Board reasonably determines after
employment termination that the Participant’s employment could have been
terminated for cause; (c) the Board reasonably determines that the Participant
engaged in conduct that causes material financial or reputational harm to the
Corporation or its Affiliates, or engaged in gross negligence, willful
misconduct or fraud in respect of the performance of the Participant’s duties
for the Company or an Affiliate; or (d) the Corporation’s financial statements
(the “Original Statements”) are required to be restated (other than as a result
of a change in accounting policy by the Corporation or under International
Financial Reporting Standards applicable to the Corporation) and such restated
financial statements (the “Restated Statements” disclose, in the opinion of the
Board, acting reasonably, materially worse financial results than those
contained in the Original Statements, then the Board may, in its sole
discretion, to the full extent permitted by governing law and to the extent it
determines that such action is in the best interest of the Corporation, and for
a U.S. Participant, in a manner in accordance with Section 409A of the Code to
the extent applicable, and in addition to any other rights that the Corporation
or an Affiliate may have at law or under any agreement, take any or all of the
following actions, as applicable): (i) require the Participant to reimburse the
Corporation for any amount paid to the Participant in respect of an Award in
cash in excess of the amount that should otherwise have been paid in respect of
such Award had the determination of such compensation been based upon the
Restated Statements in the event clause (d) above is applicable, or that was
paid in the twelve (12) months prior to (x) the date on which the Participant
fails to comply with a Restrictive Covenant, (y) the date on which the
Participant’s employment is terminated for cause, or the Board makes a
determination under paragraph (b) or (c) above, less, in any event, the amount
of tax withheld pursuant to the ITA or other relevant taxing authority in
respect of the amount paid in cash in the year of payment; (ii) reduce the
number or value of, or cancel and terminate, any one or more unvested grants of
Options, Restricted Stock Units,

 

19

--------------------------------------------------------------------------------

 

Deferred Stock Units, Performance Awards or SARs on or prior to the applicable
maturity or vesting dates, or cancel or terminate any outstanding Awards which
have vested in the twelve (12) months prior to (x) the date on which the
Participant fails to comply with a Restrictive Covenant, (y) the date on which
the Participant’s employment is terminated for cause or the Board makes a
determination under paragraph (b) or (c) above, or (z) the date on which the
Board determines that the Corporation’s Original Statements are required to be
restated, in the event paragraph (d) above applies (each such date provided for
in clause (x), (y) and (z) of this paragraph (ii) being a “Relevant Equity
Recoupment Date”); and/or (iii) require payment to the Corporation of the value
of any Shares of the Corporation acquired by the Participant pursuant to an
Award granted in the twelve (12) months prior to a Relevant Equity Recoupment
Date (less any amount paid by the Participant) to acquire such Shares and less
the amount of tax withheld pursuant to the ITA or other relevant taxing
authority in respect of such Shares).

(h)All Awards issued pursuant to the Plan which may be denominated or settled in
Shares, and all such Shares issued pursuant to the Plan, will be issued pursuant
to the registration requirements of the U.S. Securities Act or an exemption from
such registration requirements.

Section 15.Amendments and Termination.

(a)The Board may amend, alter, suspend, discontinue or terminate the Plan and
any outstanding Awards granted hereunder, in whole or in part, at any time
without notice to or approval by the shareholders of the Corporation, for any
purpose whatsoever, provided that all material amendments to the Plan shall
require the prior approval of the shareholders of the Corporation and must
comply with the rules of the TSX. Examples of the types of amendments that are
not material that the Board is entitled to make without shareholder approval
include, without limitation, the following:

(i)ensuring continuing compliance with applicable law, the rules of the TSX or
other applicable stock exchange rules and regulations or accounting or tax rules
and regulations;

(ii)amendments of a "housekeeping" nature, which include amendments to correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Award Agreement in the manner and to the extent it shall deem desirable to
carry the Plan into effect;

(iii)changing the vesting provision of the Plan or any Award (subject to the
limitations for Awards subject to Section 10(b));

(iv)waiving any conditions or rights under any Award (subject to the limitations
for Awards subject to Section 10(b));

(v)changing the termination provisions of any Award that does not entail an
extension beyond the original expiration date thereof;

(vi)adding or amending a cashless exercise provision;

(vii)adding or amending a financial assistance provision;

(viii)changing the process by which a Participant who wishes to exercise his or
her Award can do so, including the required form of payment for the Shares being
purchased, the form of written notice of exercise provided to the Corporation
and the place where such payments and notices must be delivered; and

 

20

--------------------------------------------------------------------------------

 

(ix)delegating any or all of the powers of the Committee, other than powers with
respect to Reporting Persons, to administer the Plan to officers of the
Corporation.

(b)Notwithstanding anything contained herein to the contrary, no amendment to
the Plan requiring the approval of the shareholders of the Corporation under any
applicable securities laws or requirements shall become effective until such
approval is obtained. In addition to the foregoing, the approval of the holders
of a majority of the Shares present and voting in person or by proxy at a
meeting of shareholders shall be required for:

(i)an increase in the maximum number of Shares that may be made the subject of
Awards under the Plan;

(ii)any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under Section 5(d)(i) or Section 5(d)(ii)) or amendment that reduces or
would have the effect of reducing the exercise price of an Option or Stock
Appreciation Right previously granted under the Plan, whether through amendment,
cancellation or replacement grants, or other means (provided that, in such a
case, insiders of the Corporation who benefit from such amendment are not
eligible to vote their Shares in respect of the approval);

(iii)an increase in the limits on Awards that may be granted to any Participant
under Section 5(c) and Section 5(g) or to Insiders under Section 21;

(iv)an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiry date thereof;

(v)permitting Options granted under the Plan to be Transferrable other than for
normal estate settlement purposes; and

(vi)any amendment to the plan amendment provisions set forth in this Section 15
which is not an amendment within the nature of Section 15(a)(i) or Section
15(a)(ii), unless the change results from application of Section 5(d)(i) or
Section 5(d)(ii).

Furthermore, except as otherwise permitted under the Plan, no change to an
outstanding Award that will adversely impair the rights of a Participant may be
made without the consent of the Participant except to the extent that such
change is required to comply with applicable law, stock exchange rules and
regulations or accounting or tax rules and regulations.

Section 16.Miscellaneous.

(a)The Plan is intended to constitute an "unfunded" plan for incentive and
deferred compensation. With respect to any payment as to which a Participant has
a fixed and vested interest, but which are not yet made to a Participant by the
Corporation, nothing contained herein shall give any such Participant any right
that is greater than those of a general unsecured creditor of the Corporation.

(b)No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants, or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each recipient. Any Award granted under the Plan shall be a one-time Award which
does not constitute a promise of future grants. The Corporation, in its sole
discretion, maintains the right to make available future grants hereunder.

 

21

--------------------------------------------------------------------------------

 

(c)The Corporation shall have the right to deduct from any payment to be made
pursuant to the Plan, or to otherwise require, prior to the issuance or delivery
of Shares or the payment of any cash hereunder, payment by the Participant of,
any federal, provincial, state or local taxes required by law to be withheld.
Upon the vesting of Restricted Stock (or other Award that is taxable upon
vesting), or upon making an election under Section 83(b) of the Code, a
Participant shall pay all required withholding to the Corporation. Any
statutorily required withholding obligation with regard to any Participant may
be satisfied, subject to the consent of the Committee, by reducing the number of
Shares otherwise deliverable or by delivering Shares already owned. Any fraction
of a Share required to satisfy such tax obligations shall be disregarded and the
amount due shall be paid instead in cash by the Participant.

(d)Nothing contained in the Plan shall prevent the Corporation from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(e)The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Corporation or any Affiliate. Further, the Corporation or the applicable
Affiliate may at any time dismiss a Participant, free from any liability, or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
Award Agreement or in any other agreement binding the parties. The receipt of
any Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award.

(f)If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

(g)Neither the Plan nor any Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Corporation
and a Participant or any other person. To the extent that any person acquires a
right to receive payments from the Corporation pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.

(h)No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Committee shall determine whether cash or other securities shall
be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(i)No Award or other benefit payable under the Plan shall, except as otherwise
specifically provided by law or permitted by the Committee, be Transferable in
any manner, and any attempt to Transfer any such benefit shall be void, and any
such benefit shall not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person who shall be entitled
to such benefit, nor shall it be subject to attachment or legal process for or
against such person.

(j)Unless otherwise determined by the Committee, as long as the Shares are
listed on a national securities exchange including the TSX or system sponsored
by a national securities association, the issuance of Shares pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Corporation shall have no obligation to issue such Shares unless and
until such Shares are so listed, and the right to exercise any Option or other
Award with respect to such Shares shall

 

22

--------------------------------------------------------------------------------

 

be suspended until such listing has been effected. If at any time counsel to the
Corporation shall be of the opinion that any sale or delivery of Shares pursuant
to an Option or other Award is or may in the circumstances be unlawful or result
in the imposition of excise taxes on the Corporation under the statutes, rules
or regulations of any applicable jurisdiction, the Corporation shall have no
obligation to make such sale or delivery, or to make any application or to
effect or to maintain any qualification or registration with respect to Shares
or Awards, and the right to exercise any Option or other Award shall be
suspended until, in the opinion of said counsel, such sale or delivery shall be
lawful or will not result in the imposition of excise taxes on the Corporation.
A Participant shall be required to supply the Corporation with certificates,
representations and information that the Corporation requests and otherwise
cooperate with the Corporation in obtaining any listing, registration,
qualification, exemption, consent or approval the Corporation deems necessary or
appropriate.

(k)No Award granted or paid out under the Plan shall be deemed compensation for
purposes of computing benefits under any retirement plan of the Corporation or
its Affiliates nor affect any benefit under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

(l)The Plan shall be binding on all successors and permitted assigns of a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person's guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Corporation, its Affiliates and their employees, agents and representatives with
respect thereto.

Section 17.Effective Date of the Plan.

The Plan shall be effective as of the Effective Date, which is the date of
adoption by the  Board,  subject to the approval of the Plan by the shareholders
of the Corporation in accordance with the requirements of the laws of the
Province of Ontario.

Section 18.Term of the Plan.

No Award shall be granted under the Plan after ten years from the Effective
Date. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.

Section 19.Section 409A of the Code.

(a)The Plan is intended to comply with the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent. To the extent that any Award is subject to Section 409A of the
Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Notwithstanding anything herein to the contrary, any provision
in the Plan that is inconsistent with Section 409A of the Code shall be deemed
to be amended to comply with Section 409A of the Code and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void. The Corporation shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant

 

23

--------------------------------------------------------------------------------

 

with, Section 409A of the Code is not so exempt or compliant or for any action
taken by the Committee or the Corporation and, in the event that any amount or
benefit under the Plan becomes subject to penalties under Section 409A of the
Code, responsibility for payment of such penalties shall rest solely with the
affected Participants and not with the Corporation. Notwithstanding any contrary
provision in the Plan or Award Agreement, any payment(s) of "nonqualified
deferred compensation" (within the meaning of Section 409A of the Code) that are
otherwise required to be made under the Plan to a "specified employee" (as
defined under Section 409A of the Code) as a result of such employee's
separation from service (other than a  payment that is not subject to Section
409A of the Code) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
Agreement) upon expiration of such delay period.

(b)Notwithstanding the foregoing, the Corporation does not make any
representation to any Participant or Beneficiary as to the tax consequences of
any Awards made pursuant to this Plan, and the Corporation shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur as a result of the grant, vesting,
exercise or settlement of an Award under this Plan.

Section 20.Governing Law.

This Plan shall be governed by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable in the Province of
Ontario.

Section 21.TSX Requirements.

The number of Shares issuable to Insiders, at any time, under all Security Based
Compensation Arrangements of the Corporation, may not exceed 10% of the
Corporation's issued and outstanding Shares; and the number of Shares issued to
Insiders within any one-year period, under all Security Based Compensation
Arrangements of the Corporation, may not exceed 10% of the Corporation's issued
and outstanding Shares. For the purpose of this Section 21, "Insider" shall mean
any "reporting insiders" as defined in National Instrument 55-104 – Insider
Reporting Requirements, and "Security Based Compensation Arrangement" shall mean
any (i) any stock option plans for the benefit of employees, insiders, service
providers or any one of such groups; (ii)  individual  stock  options  granted
to employees, service providers or insiders if not granted pursuant to a plan
previously approved by the Corporation's security holders; (iii) treasury based
share purchase plans where the Corporation provides financial assistance or
where the Corporation matches the whole or a portion of the securities being
purchased; (iv) stock appreciation rights involving issuances of securities from
treasury; any other compensation or incentive mechanism involving the issuance
or potential issuances of securities of the Corporation; and (vi) security
purchases from treasury by an employee, insider or service provider which is
financially assisted by the Corporation by any means whatsoever.

 

24